DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been canceled. Claims 2-21 are present for examination.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  both claims miss “.” at the end.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “write back unit” in claims 2-4, 6, and 12, and “read unit” in claims 8-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite “storage medium”.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  The See 1351 Off. Gaz. Pat. Office 212 (February 23, 2010). 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-4, 7-9, and 12-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12-14, and 22 of U.S. Patent No. 10,738,238 in view of US Patent Publication No. 2018/0144435 A1 to Chen et al. 
16/985,329
2
3
4
6
7
8
9
12
13
10,738,238
22&16
13&16
1&16
12&16
22&16
22&16
9&16
22&16
14&16
16/985,329
14
15
16
17
18
19
20
21

10,738,238
14&16
9&16
14&16
14&16
22&16
9&16
14&16
14&16



16/985,329 Claim 2
10,738,238 Claims 22 and 16
A graphics processor comprising: 
(Claim 22) An apparatus comprising: a graphics processor to use a first code for a first type of recurring data value and 


when the data are all zeros, the write back unit is to write a first encoding to a control surface in the memory;  and 
(Claim 22) the graphics processor in response to detecting the first type of recurring data value, is to write to a memory coupled to the graphics processor the first code and not write the first type of recurring data value, and 
(Claim 16) The media of claim 14, further storing instructions to perform a sequence to encode repeated zeros or repeated ones.
when the data are all ones, the write back unit is to write a second encoding to the control surface in the memory.
(Claim 22) in response to detecting the second type of recurring data value, to write to the memory the second code and 
(Claim 16) The media of claim 14, further storing instructions to perform a sequence to encode repeated zeros or repeated ones.


10,748,238 Claims 22 and 16 do not discloses the graphics processor comprising a plurality of execution units;  and a write back unit coupled to the plurality of execution units, the write back unit to receive data from a first execution unit of the plurality of execution units and perform a write to a memory.
On the other hand, Chen discloses a graphics processor comprising a plurality of execution units (Chen, para. [0028], disclosing a GPU includes a plurality of compute units including single instruction multiple data (SIMD) units, a local data share (LDS) memory);  and a write back unit coupled to the plurality of execution units, the write back unit to receive data from a first execution unit of the plurality of execution units and perform a write to a memory (Chen, para. [0046], disclosing implementing a vector register file on a GPU coprocessor using multiple banks of random-access memories (RAMs), each bank has VGPRs, para. [0047], disclosing writing to the VGPR file, FIG. 7, showing a SIMD controller connected to register file and ALUs, para. [0049], disclosing the crossbar receives inputs data items and write the input data items to the register files). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify claims 22 .

Claim(s) 2-4 and 7-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24, 12, and 13  of U.S. Patent No. 10,262,388 in view of Chen. 
16/985,329
2
3
4
7
8
9
10
11
12
10,262,388
22&23
23&24
22&23
22&23
22&23
22&23
22&23
22&23
23&24
16/985,329
13
14
15
16
17
18
19
20
21
10,262,388
12&13
12&13
12&13
12&13
12&13
22&23
22&23
22&23
22&23


16/985,329 Claim 2
10,262,388 Claims 22&23
A graphics processor comprising: 
(Claim 22) An apparatus comprising: A processor to use a first or second unique 
code to encode a frequently recurring data value in a cacheline in a graphic 
processor, 
a plurality of execution units;  and a write back unit coupled to the plurality of execution units, the write back unit to receive data from a first execution unit of 

when the data are all zeros, the write back unit is to write a first encoding to a control surface in the memory;  and 
(Claim 22) in response to detecting the frequently recurring data value, write the first or second unique code, instead of writing the frequently recurring value, 
(Claim 23) The apparatus of claim 22 wherein encoding includes encoding repeated zeros or repeated ones.
when the data are all ones, the write back unit is to write a second encoding to the control surface in the memory.
(Claim 22) in response to detecting the frequently recurring data value, write 
the first or second unique code, instead of writing the frequently recurring value, 
(Claim 23) The apparatus of claim 22 wherein encoding includes encoding repeated zeros or repeated ones.


10,262,388 Claims 22 and 23 do not discloses the graphics processor comprising a plurality of execution units;  and a write back unit coupled to the plurality of execution units, the write back unit to receive data from a first execution unit of the plurality of execution units and perform a write to a memory.
On the other hand, Chen discloses a graphics processor comprising a plurality of execution units (Chen, para. [0028], disclosing a GPU includes a plurality ;  and a write back unit coupled to the plurality of execution units, the write back unit to receive data from a first execution unit of the plurality of execution units and perform a write to a memory (Chen, para. [0046], disclosing implementing a vector register file on a GPU coprocessor using multiple banks of random-access memories (RAMs), each bank has VGPRs, para. [0047], disclosing writing to the VGPR file, FIG. 7, showing a SIMD controller connected to register file and ALUs, para. [0049], disclosing the crossbar receives inputs data items and write the input data items to the register files). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify claims 22 and 23 of 10,262,388 with Chen to implement a graphics processor having a plurality of execution units. The suggestion/motivation would have been to provide fast real-time reaction with lower latency computing, as suggested by Chen (see Chen, para. [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2, 4, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No.646,700 to Reinders in view of US Patent Publication No. 2015/0379737 A1 to Nilsson et al.
Regarding Claim 2, Reinders discloses A graphics processor (Reinders, col. 10, lines 1-4, disclosing high speed graphics modules having cache line transfer ability) comprising: 
a plurality of execution units (Reinders, FIG. 1, showing multiple processor nodes); and a write back unit coupled to the plurality of execution units (Reinders, FIG. 1, showing memory control with redundancy logic, L3 cache control with redundancy logic, and cache agent with redundancy logic are connecting to processor nodes, memory control directly connecting with the main memory, and L3 cache control directly connecting with the L3 cache), the write back unit to receive data from a first execution unit of the plurality of execution units and perform a write to a memory (Reinders, FIG. 1, showing memory control with redundancy logic, L3 cache control with redundancy logic, and cache agent with redundancy logic are connecting to processor nodes, memory control directly connecting with the main memory, and L3 cache control directly connecting with the L3 cache, indicating the write back unit corresponding to the memory control, L3 cache control, and the cache agent can receive data from the processor nodes including the first execution unit and perform a write to a memory), wherein: 
when the data are all zeros, the write back unit is to write a first encoding to the memory (Reinders, col. 4, lines 26-32, disclosing redundancy logic detects ; and when the data are all ones, the write back unit is to write a second encoding to the memory (Reinders, col. 4, lines 26-32, disclosing redundancy logic detects redundant data string cachelines, generates, decides and transfers redundancy signals, lines 40-42, disclosing redundancy will include redundant occurrences of particular set of data, such as a cache line portion of all zeros, lines 56-62, disclosing redundancy logic is provides to detect occurrences of redundant data strings located in a given cacheline, generate and transfer redundancy bits when  predetermined redundant data strings occur and decode redundancy bits at a destination cache agent to determine whether .
However, Reinders does not expressly disclose write to the control surface in the memory.
On the other hand, Nilsson discloses a graphics processor (Nilsson, para. [0025], disclosing a GPU accessing memory, para. [0027], disclosing the memory reads and memory writes can be part of the graphics processing unit), and to write encoding to the control surface in the memory (Nilsson, para. [0027], disclosing memory reads and memory writes using compression control surfaces, para. [0055], disclosing recording a codec used for compression of data in a control surface, and writing the data to memory, indicating the codec can correspond to the encoding and it is written to the control surface in the memory).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to write encoding to the control surface in the memory. The suggestion/motivation would have been to 

Regarding Claim 4, Reinders in view of Nilsson discloses the graphics processor of claim 2, wherein the write back unit is to receive a cacheline comprising the data (Reinders, col. 4, lines 26-32, disclosing redundancy logic detects redundant data string cachelines, generates, decides and transfers redundancy signals, lines 40-42, disclosing redundancy will include redundant occurrences of particular set of data, such as a cache line portion of all zeros, lines 56-62, disclosing redundancy logic is provides to detect occurrences of redundant data strings located in a given cacheline, generate and transfer redundancy bits when  predetermined redundant data strings occur and decode redundancy bits at a destination cache agent to determine whether redundant data strings occur and decode redundancy bits at a designation cache agent to determine whether redundant data strings occur in subsequent portions of cachelines to be transferred).

Regarding Claim 7, Reinders in view of Nilsson discloses the graphics processor of claim 2, further comprising a read unit coupled to the plurality of execution units (Reinders, FIG. 1, showing memory control with redundancy logic, L3 cache control with redundancy logic, and cache agent with redundancy logic are connecting to processor nodes, memory control directly connecting with the main memory, and L3 cache control directly connecting with the L3 cache, claim 9, disclosing reading a cacheline from a source cache memory).
Claim 8, Reinders in view of Nilsson discloses the graphics processor of claim 7, wherein in response to a read request, the read unit is to read information from the control surface in the memory (Nilsson, paras. [0027]-[0029], disclosing memory reads and memory writes respectively using compression control surface, memory reads process uses a virtual address to find the physical address and send it to cache, an access control surface is accessed, if the access control surface indicates the data was compressed, then the data may be decompressed using the codec indicated in the control surface). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to use the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Regarding Claim 9, Reinders in view of Nilsson discloses the graphics processor of claim 8, wherein when the information from the control surface in the memory is a first value, the read unit is to read stored data from the memory (Reinders, col. 7, lines 50-58, disclosing redundancy bits “00” and transfer portion, “01”, “10”, and “11” as cancel transfer and store the corresponding all zeros, all ones, or a predetermined sequence, Nilsson, paras. [0027]-[0029], disclosing memory reads and memory writes respectively using compression control surface, memory reads process uses a virtual address to find the physical address and send it to cache, an access control surface is accessed, if the access control surface indicates the data was compressed, then the . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to use the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Regarding Claim 10, Reinders in view of Nilsson discloses the graphics processor of claim 9, wherein when the information from the control surface in the memory is a second value, the read unit is to fill a cacheline in the graphics processor with all zeros and not read the stored data from the memory (Reinders, col. 7, lines 50-58, disclosing redundancy bits “00” and transfer portion, “01”, “10”, and “11” as cancel transfer and store the corresponding all zeros, all ones, or a predetermined sequence, Nilsson, para. [0025], disclosing a GPU accessing memory, paras. [0027]-[0029], disclosing memory reads and memory writes respectively using compression control surface performed by graphics processing unit, memory reads process uses a virtual address to find the physical address and send it to cache, an access control surface is accessed, if the access control surface indicates the data was compressed, then the data may be decompressed using the codec indicated in the control surface, indicating  combining Reinders and Nilsson can use “01” can be a . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to use the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Regarding Claim 11, Reinders in view of Nilsson discloses the graphics processor of claim 10, wherein when the information from the control surface in the memory is a third value, the read unit is to fill the cacheline with all ones and not read the stored data from the memory (Reinders, col. 7, lines 50-58, disclosing redundancy bits “00” and transfer portion, “01”, “10”, and “11” as cancel transfer and store the corresponding all zeros, all ones, or a predetermined sequence, Nilsson, para. [0025], disclosing a GPU accessing memory, paras. [0027]-[0029], disclosing memory reads and memory writes respectively using compression control surface performed by graphics processing unit, memory reads process uses a virtual address to find the physical address and send it to cache, an access control surface is accessed, if the access control surface indicates the data was compressed, then the data may be decompressed using the codec indicated in the control surface, indicating  combining Reinders and Nilsson can use “10” can be a third value showing the data was all ones, and the data has not been transferred, so it can fill the cacheline with all ones and not read the stored data from the memory by the read unit). Before the effective filing date .

Regarding Claim 12, Reinders in view of Nilsson discloses the graphics processor of claim 2, wherein when the data is the all zeros or the all ones, the write back unit is to not write the data to the memory (Reinders, col. 7, lines 50-58, disclosing redundancy bits “00” and transfer portion, “01”, “10”, and “11” as cancel transfer and store the corresponding all zeros, all ones, or a predetermined sequence, indicating when the data is all zeros or all ones, the transfer will be canceled and therefore the data will not be written to the memory).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinders in view of Nilsson as applied to claim 4 above, and further in view of US Patent Publication No. 2005/0219253 A1 to Piazza et al.
Regarding Claim 5, Reinders in view of Nilsson discloses the graphics processor of claim 4. However, Reinders or Nilsson does not expressly disclose wherein the data of the cacheline comprises one or more pixels.
On the other hand, Piazza discloses the data of the cacheline comprises one or more pixels (Piazza, para. [0017], disclosing the multi-core graphics engine performs pixel processing operations on pixel data, the location of the pixel data to be .
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders in view of Nilsson with Piazza to store pixel data in cachelines. The suggestion/motivation would have been to use the render-cache to ensure the pixels are processed in the proper order, as suggested by Piazza (see Piazza, para. [0022]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinders in view of Nilsson as applied to claim 4 above, and further in view of US Patent Publication No. 2005/0027946 A1 to Desai.
Regarding Claim 6, Reinders in view of Nilsson discloses the graphics processor of claim 4. However, Reinders or Nilsson does not expressly disclose wherein the write back unit is to receive the cacheline comprising a victimized cacheline.
On the other hand, Desai discloses the write back unit is to receive the cacheline comprising a victimized cacheline (Desai, para. [0033], disclosing a write-back queue may be used to move a cache line from the L2 cache to the main memory when the cache line is being victimized in the L2 cache, para. [0049], disclosing performing a write-back operation prior to victimizing the selected cache line).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders in view of Nilsson with Desai to use cache line victimization. The suggestion/motivation would have been for .

Allowable Subject Matter
Claims 3 and 13-21 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, none of the prior art references discloses wherein when the data is not the all zeros or the all ones, the write back unit is to write at least some of the data to another surface in the memory. In fact, Reinders discloses encoding predetermined sequence of data when the data is not the all zeros or the all ones and cancelling the transfer (Reinders, col. 7, lines 50-58), and therefore the write back unit according to Reinders would not write data to another surface in the memory when the data is a predetermined sequence even when the data is not the all zeros or the all ones. Therefore, claim 3 is allowable over prior art.
Claims 13 and 18 respectively recite similar limitations discussed above with respect to claim 3. Claims 14-17 depend from claim 13. Claims 19-21 depend from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIXIA DU/Primary Examiner, Art Unit 2699